DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This Office Action is in response to applicant’s communication filed 5 May 2022, in response to the Office Action mailed 8 December 2021.  The applicant’s remarks and any amendments to the claims or specification have been considered, with the results that follow.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Annamalai (US 10,168,990) in view of Byrne (US 5,537,606) or, alternatively, over Byrne in view of Annamalai, both as described below, further in view of Kulkarni (US 2004/0064493).

As per claim 1, Annamalai teaches an apparatus for neural network operations, comprising: a controller circuit configured to receive a transcendental function instruction [the system includes a computing environment for performing vector operations (col. 3, lines 26-42) which may include instructions for performing trigonometric, logarithmic and exponential functions (transcendental functions) (col. 6, lines 21-46, etc.) for the processed instructions (col. 4, lines 40-52; col. 5, lines 11-33; etc.)] that indicates an operation code that identifies a transcendental function [the system includes a computing environment for performing vector operations (col. 3, lines 26-42) which may include instructions for performing trigonometric, logarithmic and exponential functions (transcendental functions) (col. 6, lines 21-46, etc.) for the processed instructions (col. 4, lines 40-52; col. 5, lines 11-33; etc.)]; and a Coordinate Rotation Digital Computer (CORDIC) circuit configured to receive the vector that includes one or more elements in response to the transcendental function instruction [the system includes a computing environment for performing vector operations (col. 3, lines 26-42) which may include instructions for performing trigonometric, logarithmic and exponential functions (transcendental functions) (col. 6, lines 21-46, etc.) for the processed instructions (col. 4, lines 40-52; col. 5, lines 11-33; etc.) using an array of processing elements including CORDIC processing elements (col. 8, lines 17-46; etc.)], wherein the CORDIC circuit is further configured to apply the transcendental function in accordance with one or more CORDIC algorithms [the system includes a computing environment for performing vector operations (col. 3, lines 26-42) which may include instructions for performing trigonometric, logarithmic and exponential functions (transcendental functions) (col. 6, lines 21-46, etc.) for the processed instructions (col. 4, lines 40-52; col. 5, lines 11-33; etc.) using an array of processing elements including CORDIC processing elements (col. 8, lines 17-46; etc.)].
While Annamalai teaches performing vector instructions (see above) it does not provide details of the vector instruction processing and thus does not explicitly teach the transcendental function instruction indicating an address of a vector, wherein the transcendental function instruction includes one or more register IDs that identify one or more registers configured to store the address of the vector and a length of the vector, or the CORDIC circuit configured to receive the vector that includes one or more elements based on the address of the vector, or applying the transcendental function to each element of the vector in accordance with one or more CORDIC algorithms to generate an output vector.  Furthermore, while Annamalai teaches utilizing CORDIC processing elements, it does not explicitly teach wherein the CORDIC circuit includes at least three multiplexers respectively configured to receive the one or more elements included in the vector, wherein the at least three multiplexers are further configured to transmit outputs to three adders, wherein the CORDIC circuit further includes at least two shifters configured to receive at least two of the transmitted outputs from the respective ones of the at least three multiplexers, and wherein the at least two shifters are configured to transmit results to two of the three adders.
Byrne teaches the transcendental function instruction indicating an address of a vector [vector instructions may specify vector registers, including a base address register and stride or vector length (col. 7, lines 39-62; col. 9, lines 4-58; etc.); for the instruction operation types of Annamalai, above], wherein the transcendental function instruction includes one or more register IDs that identify one or more registers configured to store the address of the vector and a length of the vector [vector instructions may specify vector registers, including a base address register and stride or vector length (col. 7, lines 39-62; col. 9, lines 4-58; etc.); for the instruction operation types of Annamalai, above], and the CORDIC circuit configured to receive the vector that includes one or more elements based on the address of the vector [vector instructions may specify vector registers, including a base address register and stride or vector length (col. 7, lines 39-62; col. 9, lines 4-58; etc.); for the instruction operation types performed by CORDIC circuits in Annamalai, above], and applying the transcendental function to each element of the vector in accordance with one or more CORDIC algorithms to generate an output vector [vector instructions may specify vector registers, including a base address register and stride or vector length, and can include parallel processing of specified vector elements (col. 7, lines 39-62; col. 9, lines 4-58; etc.); for the instruction operation types by a CORDIC circuit, of Annamalai, above].
Annamalai and Byrne are analogous art, as they are within the same field of endeavor, namely instruction processing systems.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to allow vector instructions to specify vector registers, vector address, and length values, as well as the vector processing elements, taught by Byrne, in the vector processing including the various specific operations in the system taught by Annamalai.
Because both Annamalai and Byrne teach processing systems including vector processing, but Annamalai does not provide details of the vector processing implementation, it would have been obvious to one of ordinary skill in the art to include the implementation details for processing vectors, including allowing vector instructions to specify vector registers, vector address and length values, as well as the vector processing elements, taught by Byrne, in the vector processing including the various specific operations in the system taught by Annamalai, to achieve the predictable result of providing pipelines for processing the vector elements according to the desired functions. Byrne provides further motivation as [the vector processing system including parallel processing circuits and allowing instructions to specify address/length in vector registers allows processing vectors of arbitrary length along with scalar processing operations (Byrne: cols. 3-4, summary of the invention)].
Alternatively it would also have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the CORDIC processing circuits and processing the functions such as logarithmic/exponential/trigonometric operations, taught by Annamalai, in the scalar/vector processing operations in the system of Byrne.
Annamalai provides motivation as [certain specific functions may be desired by a user/applications but require or benefit from specialized hardware/configuration for processing (col. 1, lines 39-60; col. 6, lines 21-46; col. 8, lines 17-46; etc.)].
Kulkarni teaches wherein the CORDIC circuit includes at least three multiplexers respectively configured to receive the one or more elements included in the vector [the system includes a reconfigurable circuit for performing transcendental functions on each element of multiple vector inputs (paras. 0037-38, fig. 2, etc.) where the CORDIC engine includes three multiplexers receiving the vector element inputs (fig. 2)], wherein the at least three multiplexers are further configured to transmit outputs to three adders [the CORDIC engine includes three adder/subtractors 200-201 connected to the three multiplexers (fig. 2, etc.)], wherein the CORDIC circuit further includes at least two shifters configured to receive at least two of the transmitted outputs from the respective ones of the at least three multiplexers [the CORDIC engine includes two shifters 208-209 connected between two of the multiplexers and adder/subtractors (fig. 2, etc.)], and wherein the at least two shifters are configured to transmit results to two of the three adders [the CORDIC engine includes two shifters 208-209 connected between two of the multiplexers and adder/subtractors (fig. 2, etc.)].
Annamalai/Byrne and Kulkarni are analogous art, as they are within the same field of endeavor, namely instruction processing including CORDIC algorithms/circuits.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the CORDIC engine elements taught by Kulkarni in the CORDIC processing elements of Annamalai/Byrne.
Kulkarni provides motivation as [the CORDIC algorithm implementation requires only a small amount of hardware to perform various elementary functions (paras. 0038-42)].

As per claim 2, Annamalai/Byrne/Kulkarni teaches wherein the transcendental function instruction further indicates the length of the vector [the system includes a computing environment for performing vector operations (Annamalai: col. 3, lines 26-42) which may include instructions for performing trigonometric, logarithmic and exponential functions (transcendental functions) (Annamalai: col. 6, lines 21-46, etc.) for the processed instructions (Annamalai: col. 4, lines 40-52; col. 5, lines 11-33; etc.) where vector instructions may specify vector registers, including a base address register and stride or vector length (Byrne: col. 7, lines 39-62; col. 9, lines 4-58; etc.)], wherein the CORDIC circuit is configured to retrieve the vector based on the length of the vector and the address of the vector [the system includes a computing environment for performing vector operations (Annamalai: col. 3, lines 26-42) which may include instructions for performing trigonometric, logarithmic and exponential functions (transcendental functions) (Annamalai: col. 6, lines 21-46, etc.) for the processed instructions (Annamalai: col. 4, lines 40-52; col. 5, lines 11-33; etc.) using an array of processing elements including CORDIC processing elements (Annamalai: col. 8, lines 17-46; etc.) where vector instructions may specify vector registers, including a base address register and stride or vector length (Byrne: col. 7, lines 39-62; col. 9, lines 4-58; etc.)], and wherein the CORDIC circuit includes one or more CORDIC modules respectively configured to apply the transcendental function to one of the one or more elements to generate a result [the system includes a computing environment for performing vector operations (Annamalai: col. 3, lines 26-42) which may include instructions for performing trigonometric, logarithmic and exponential functions (transcendental functions) (Annamalai: col. 6, lines 21-46, etc.) for the processed instructions (Annamalai: col. 4, lines 40-52; col. 5, lines 11-33; etc.) using an array of processing elements including CORDIC processing elements (Annamalai: col. 8, lines 17-46; etc.) where vector instructions may specify vector registers, including a base address register and stride or vector length and can include parallel processing of the vector elements (Byrne: col. 7, lines 39-62; col. 9, lines 4-58; etc.)].

As per claim 3, Annamalai/Byrne/Kulkarni teaches wherein the transcendental function instruction is an instruction selected from a group consisting of an exponential operation instruction, a logarithmic operation instruction, a sinusoidal operation instruction, a cosine operation instruction, a tangent operation instruction, a cotangent operation instruction, an arcus sine operation instruction, an arcus cosine operation instruction, an arcus tangent operation instruction, an arcus cotangent operation instruction [the system includes a computing environment for performing vector operations (Annamalai: col. 3, lines 26-42) which may include instructions for performing trigonometric (including cosine, sine, tangent, and cotangent, as well as inverse (arcus) of these functions), logarithmic and exponential functions (transcendental functions) (Annamalai: col. 6, lines 21-46, etc.)], wherein each of the CORDIC modules is configured to perform an exponential operation to the one or more elements respectively in response to the exponential operation instruction, wherein each of the CORDIC modules is configured to perform a logarithmic operation to the one or more elements respectively in response to the logarithmic operation instruction, wherein each of the CORDIC modules is configured to perform a sinusoidal operation to the one or more elements respectively in response to the sinusoidal operation instruction, wherein each of the CORDIC modules  is configured to perform a cosine operation to the one or more elements respectively in response to the cosine operation instruction, wherein each of the CORDIC modules is configured to perform a tangent operation to the one or more elements respectively in response to the tangent operation instruction, wherein each of the CORDIC modules is configured to perform an arcus sine operation to the one or more elements respectively in response to the arcus sine operation instruction, wherein each of the CORDIC modules is configured to perform an arcus cosine operation to the one or more elements respectively in response to the arcus cosine operation instruction, wherein each of the CORDIC modules is configured to perform an arcus tangent operation to the one or more elements respectively in response to the arcus tangent operation instruction, and wherein each of the CORDIC modules is configured to perform an arcus cotangent operation to the one or more elements respectively in response to the arcus cotangent operation instruction [the system includes a computing environment for performing vector operations (Annamalai: col. 3, lines 26-42) which may include instructions for performing trigonometric (including cosine, sine, tangent, and cotangent, as well as inverse (arcus) of these functions), logarithmic and exponential functions (transcendental functions) (Annamalai: col. 6, lines 21-46, etc.) where vector instructions may specify vector registers, including a base address register and stride or vector length and can include parallel processing of the vector elements (Byrne: col. 7, lines 39-62; col. 9, lines 4-58; etc.)].
Examiner’s Note: regarding the transcendental function consisting of the listed functions, while Annamalai provides additional possible functions it has been held that the omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art. In re Karlson, 136 USPQ 184.

As per claim 5, see the rejection of claim 1, above.

As per claim 6, see the rejection of claim 2, above.

As per claims 7-16, see the rejection of claim 3, above.


Claims 4 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Annamalai, Byrne, and Kulkarni as applied to claims 1 and 5 above, and further in view of Loktyukhin (US 2014/0281397).

As per claim 4, Annamalai/Byrne/Kulkarni teaches wherein the controller circuit comprises an instruction obtaining module configured to obtain the transcendental function instruction from an instruction storage device [instructions may be read from instruction storage (Annamalai: col. 5, lines 21-33; Byrne: col. 5, lines 22-53; col. 6, line 51 to col. 7, line 2; etc.)], wherein the controller circuit further comprises a decoding module configured to decode the transcendental function instruction [a decode circuit decodes the instructions (Byrne: col. 5, lines 22-53; col. 6, line 51 to col. 7, line 2; etc.)], wherein the controller circuit further comprises an instruction queue module configured to temporarily store the transcendental function instruction and one or more previously received instructions, and retrieve information corresponding to operation fields in the transcendental function instruction [an instruction buffer may hold fetched instructions (Byrne: col. 5, lines 22-53; etc.) which may include instructions for performing trigonometric (including cosine, sine, tangent, and cotangent, as well as inverse (arcus) of these functions), logarithmic and exponential functions (transcendental functions) (Annamalai: col. 6, lines 21-46, etc.)], wherein the controller circuit further comprises an instruction register configured to store the information corresponding to the operation fields in the transcendental function instruction [instruction register(s) hold the instructions and applies the control signals based upon the instruction (Byrne: col. 7, lines 22-62; etc.) which may include instructions for performing trigonometric (including cosine, sine, tangent, and cotangent, as well as inverse (arcus) of these functions), logarithmic and exponential functions (transcendental functions) (Annamalai: col. 6, lines 21-46, etc.)].
Annamalai/Byrne does not explicitly teach decoding instructions into one or more micro-instructions, or wherein the controller circuit further comprises a dependency processing circuit configured to determine whether transcendental function instruction has a dependency relationship with the one or more previously received instructions, and wherein the controller circuit further comprises a storage queue module configured to store the transcendental function instruction while the dependency processing circuit is determining whether the transcendental function instruction has the dependency relationship with the one or more previously received instructions.
Loktyukhin teaches decoding instructions into one or more micro-instructions [instructions may be decoded into one or more micro-instructions/micro-ops (paras. 0002, 0075, etc.) including vector instructions (paras. 0053, 0089, etc.)], wherein the controller circuit further comprises a dependency processing circuit configured to determine whether transcendental function instruction has a dependency relationship with the one or more previously received instructions [scheduler logic tracks instructions stored in the queue including dependencies between instructions to determine when an instruction may be scheduled (paras. 0076-79, etc.)], and wherein the controller circuit further comprises a storage queue module configured to store the transcendental function instruction while the dependency processing circuit is determining whether the transcendental function instruction has the dependency relationship with the one or more previously received instructions [scheduler logic tracks instructions stored in the queue including dependencies between instructions to determine when an instruction may be scheduled (paras. 0076-79, etc.)].
Annamalai/Byrne/Kulkarni and Loktyukhin are analogous art, as they are within the same field of endeavor, namely instruction processing.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the decoding into micro instructions and the reordering logic including dependency tracking, taught by Loktyukhin, in the instruction processing system taught by Annamalai/Byrne/Kulkarni.
Loktyukhin provides motivation as [the scheduling logic tracks dependencies between instructions/operands to know when instructions can be scheduled as soon as available (reordered) (paras. 0076-79, etc.) and instructions may be decoded into micro-instructions to improve performance and allow for more specialized instructions (para. 0002, etc.)].

As per claim 17, see the rejection of claim 4, above.

As per claims 18, Annamalai/Byrne/Kulkarni/Loktyukhin teaches storing, by an instruction register of the controller circuit, the information corresponding to the operation fields in the transcendental function instruction [instruction register(s) hold the instructions and applies the control signals based upon the instruction (Byrne: col. 7, lines 22-62; etc.) which may include instructions for performing trigonometric (including cosine, sine, tangent, and cotangent, as well as inverse (arcus) of these functions), logarithmic and exponential functions (transcendental functions) (Annamalai: col. 6, lines 21-46, etc.)].

As per claim 19, see the rejection of claim 4, above.

As per claim 20, see the rejection of claim 4, above.


Claims 1-3 and 5-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni (US 2004/0064493) in view of Valentine (US 2016/0188336) or, alternatively, over Valentine in view of Kulkarni, both as described below.

As per claim 1, Kulkarni teaches an apparatus for neural network operations, comprising: a controller circuit configured to receive a transcendental function that indicates a transcendental function [the system includes a reconfigurable circuit for performing transcendental functions on each element of multiple vector inputs (paras. 0037-38, etc.)]; and a Coordinate Rotation Digital Computer (CORDIC) processor configured to receive the vector that includes one or more elements in response to the transcendental function [the system includes a reconfigurable circuit for performing transcendental functions on each element of multiple vector inputs (paras. 0037-38, etc.) using a CORDIC architecture (paras. 0008, 0026, 0038, etc.)], wherein the CORDIC circuit is further configured to apply the transcendental function to each element of the vector in accordance with one or more CORDIC algorithms to generate an output vector [the system includes a reconfigurable circuit for performing transcendental functions on each element of multiple vector inputs (paras. 0037-38, etc.) using a CORDIC architecture (paras. 0008, 0026, 0038, etc.)] wherein the CORDIC circuit includes at least three multiplexers respectively configured to receive the one or more elements included in the vector [the system includes a reconfigurable circuit for performing transcendental functions on each element of multiple vector inputs (paras. 0037-38, fig. 2, etc.) where the CORDIC engine includes three multiplexers receiving the vector element inputs (fig. 2)], wherein the at least three multiplexers are further configured to transmit outputs to three adders [the CORDIC engine includes three adder/subtractors 200-201 connected to the three multiplexers (fig. 2, etc.)], wherein the CORDIC circuit further includes at least two shifters configured to receive at least two of the transmitted outputs from the respective ones of the at least three multiplexers [the CORDIC engine includes two shifters 208-209 connected between two of the multiplexers and adder/subtractors (fig. 2, etc.)], and wherein the at least two shifters are configured to transmit results to two of the three adders [the CORDIC engine includes two shifters 208-209 connected between two of the multiplexers and adder/subtractors (fig. 2, etc.)].
While Kulkarni teaches performing vector operations (see above) it does not provide details of the processing control and thus does not explicitly teach the transcendental function instruction indicating an address of a vector and an operation code that identifies the function, wherein the transcendental function instruction includes one or more register IDs that identify one or more registers configured to store the address of the vector and a length of the vector; or the CORDIC circuit configured to receive the vector that includes one or more elements based on the address of the vector.
Valentine teaches the transcendental function instruction indicating an address of a vector [the processor executes and decodes vector/packed data instructions including opcodes defining functions and vector addresses of vector/packed data operands (paras. 0042, 0052, 0088; fig. 4A, etc.); for the operation types by a CORDIC circuit, of Kulkarni, above], wherein the transcendental function instruction includes one or more register IDs that identify one or more registers configured to store the address of the vector and a length of the vector [the vector instruction processing may select vector register operands as well as selecting sizes of vector registers used (paras. 0093-95, 0099-105, 0145-146, etc.)], the CORDIC circuit configured to receive the vector that includes one or more elements based on the address of the vector [the processor executes and decodes vector/packed data instructions including opcodes defining functions and vector addresses of vector/packed data operands (paras. 0042, 0052, 0088; fig. 4A, etc.); for the operation types by a CORDIC circuit, of Kulkarni, above], and applying the transcendental function to each element of the vector in accordance with one or more CORDIC algorithms to generate an output vector [the processor executes and decodes vector/packed data instructions including opcodes defining functions and vector addresses of vector/packed data operands defining the vector elements to perform the operations upon (paras. 0042, 0052, 0088; fig. 4A, etc.); for the operation types by a CORDIC circuit, of Kulkarni, above].
Kulkarni are analogous art, as they are within the same field of endeavor, namely processing systems implementing functions such as FFT.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize vector instructions specifying control operations and vector registers, address and length values, as well as the vector processing elements, taught by Valentine, including FFT operations, to implement the vector processing including the various specific operations in the system taught by Kulkarni, including for FFT operations.
Because both Kulkarni and Valentine teach vector processing systems, but Kulkarni does not provide details of the vector processing control, it would have been obvious to one of ordinary skill in the art to include the implementation details for processing vectors, including utilizing vector instructions specifying control operations and vector registers, address and length values, as well as the vector processing elements, taught by Valentine, including FFT operations, to implement the vector processing including the various specific operations in the system taught by Kulkarni, including for FFT operations, to achieve the predictable result of providing processor control for processing the vector elements according to the desired functions. Valentine provides further motivation as [vector processing allows a high level of data parallelism that can be exploited through an efficient implementation using various data storage devices (para. 0003, etc.)].
Alternatively it would also have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the CORDIC processing circuits and processing the functions taught by Kulkarni, to implement the specific functions utilized by Valentine.
Kulkarni provides motivation as [the reconfigurable circuit can provide efficient implementation of certain functions (abstract; paras. 0005-10, etc.)].

As per claim 2, Kulkarni/Valentine teaches wherein the transcendental function instruction further indicates the length of the vector [the vector instruction processing may select vector register operands as well as selecting sizes of vector registers used (Valentine: paras. 0093-95, 0099-105, 0145-146, etc.) for performing transcendental functions on each element of multiple vector inputs using a CORDIC architecture (Kulkarni: paras. 0008, 0026, 0037-38, etc.)], wherein the CORDIC circuit is configured to retrieve the vector based on the length of the vector and the address of the vector [the vector instruction processing may select vector register operands as well as selecting sizes of vector registers used (Valentine: paras. 0093-95, 0099-105, 0145-146, etc.) for performing transcendental functions on each element of multiple vector inputs using a CORDIC architecture (Kulkarni: paras. 0008, 0026, 0037-38, etc.)], and wherein the CORDIC circuit includes one or more CORDIC modules respectively configured to apply the transcendental function to one of the one or more elements to generate a result [the vector instruction processing may select vector register operands as well as selecting sizes of vector registers used (Valentine: paras. 0093-95, 0099-105, 0145-146, etc.) for performing transcendental functions on each element of multiple vector inputs using a CORDIC architecture (Kulkarni: paras. 0008, 0026, 0037-38, etc.)].

As per claim 3, Kulkarni/Valentine teaches wherein the transcendental function instruction is an instruction selected from a group consisting of an exponential operation instruction, a logarithmic operation instruction, a sinusoidal operation instruction, a cosine operation instruction, a tangent operation instruction, a cotangent operation instruction, an arcus sine operation instruction, an arcus cosine operation instruction, an arcus tangent operation instruction, an arcus cotangent operation instruction [the vector instruction processing may select vector register operands as well as selecting sizes of vector registers used (Valentine: paras. 0093-95, 0099-105, 0145-146, etc.) for performing functions, including sines, cosines, multiplications, divisions, exponentials, logarithms, and transcendental functions on each element of multiple vector inputs using a CORDIC architecture (Kulkarni: paras. 0008, 0026, 0037-38, and table 1, etc.)], wherein each of the CORDIC modules is configured to perform an exponential operation to the one or more elements respectively in response to the exponential operation instruction, wherein each of the CORDIC modules is configured to perform a logarithmic operation to the one or more elements respectively in response to the logarithmic operation instruction, wherein each of the CORDIC modules is configured to perform a sinusoidal operation to the one or more elements respectively in response to the sinusoidal operation instruction, wherein each of the CORDIC modules  is configured to perform a cosine operation to the one or more elements respectively in response to the cosine operation instruction, wherein each of the CORDIC modules is configured to perform a tangent operation to the one or more elements respectively in response to the tangent operation instruction, wherein each of the CORDIC modules is configured to perform an arcus sine operation to the one or more elements respectively in response to the arcus sine operation instruction, wherein each of the CORDIC modules is configured to perform an arcus cosine operation to the one or more elements respectively in response to the arcus cosine operation instruction, wherein each of the CORDIC modules is configured to perform an arcus tangent operation to the one or more elements respectively in response to the arcus tangent operation instruction, and wherein each of the CORDIC modules is configured to perform an arcus cotangent operation to the one or more elements respectively in response to the arcus cotangent operation instruction [the vector instruction processing may select vector register operands as well as selecting sizes of vector registers used (Valentine: paras. 0093-95, 0099-105, 0145-146, etc.) for performing functions, including sines, cosines, multiplications, divisions, exponentials, logarithms, and transcendental functions on each element of multiple vector inputs using a CORDIC architecture (Kulkarni: paras. 0008, 0026, 0037-38, and table 1, etc.)].

As per claim 5, see the rejection of claim 1, above.

As per claim 6, see the rejection of claim 2, above.

As per claims 7-16, see the rejection of claim 3, above.

As per claim 17, Kulkarni/Valentine teaches obtaining, by an instruction obtaining module of the controller circuit, the transcendental function instruction from an instruction storage device [the processor includes a front end which fetches instructions from storage (Valentine: para. 0073, etc.) for operations including sines, cosines, multiplications, divisions, exponentials, logarithms, and transcendental functions on each element of multiple vector inputs using a CORDIC architecture (Kulkarni: paras. 0008, 0026, 0037-38, and table 1, etc.)], decoding, by a decoding module of the controller circuit, the transcendental function into one or more micro-instructions [a decoder is used for decoding instructions received by processing core into control signals and/or microcode entry points (Valentine: paras. 0066-72, 0102, etc.) for operations including sines, cosines, multiplications, divisions, exponentials, logarithms, and transcendental functions on each element of multiple vector inputs using a CORDIC architecture (Kulkarni: paras. 0008, 0026, 0037-38, and table 1, etc.)], and temporarily storing, by an instruction queue module of the controller circuit, the transcendental function instruction and one or more previously received instructions, and retrieve information corresponding to operation fields in the transcendental function instruction [the system may include one or more queues for holding instructions (Valentine: para. 0075, etc.) for operations including sines, cosines, multiplications, divisions, exponentials, logarithms, and transcendental functions on each element of multiple vector inputs using a CORDIC architecture (Kulkarni: paras. 0008, 0026, 0037-38, and table 1, etc.)].

As per claims 18, Kulkarni/Valentine teaches storing, by an instruction register of the controller circuit, the information corresponding to the operation fields in the transcendental function instruction [a decoder is used for decoding instructions received by processing core into control signals (Valentine: paras. 0066-72, 0102, etc.); which requires storing the control signals to be used by the execution circuits; for operations including sines, cosines, multiplications, divisions, exponentials, logarithms, and transcendental functions on each element of multiple vector inputs using a CORDIC architecture (Kulkarni: paras. 0008, 0026, 0037-38, and table 1, etc.)].


Claims 4, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni and Valentine as applied to claims 1 and 17 above, and further in view of Loktyukhin (US 2014/0281397).

As per claim 4, Kulkarni/Valentine teaches wherein the controller circuit comprises an instruction obtaining module configured to obtain the transcendental function instruction from an instruction storage device [the processor includes a front end which fetches instructions from storage (Valentine: para. 0073, etc.) for operations including sines, cosines, multiplications, divisions, exponentials, logarithms, and transcendental functions on each element of multiple vector inputs using a CORDIC architecture (Kulkarni: paras. 0008, 0026, 0037-38, and table 1, etc.)], wherein the controller circuit further comprises a decoding module configured to decode the transcendental function instruction into one or more micro-instructions [a decoder is used for decoding instructions received by processing core into control signals and/or microcode entry points (Valentine: paras. 0066-72, 0102, etc.) for operations including sines, cosines, multiplications, divisions, exponentials, logarithms, and transcendental functions on each element of multiple vector inputs using a CORDIC architecture (Kulkarni: paras. 0008, 0026, 0037-38, and table 1, etc.)], wherein the controller circuit further comprises an instruction queue module configured to temporarily store the transcendental function instruction and one or more previously received instructions, and retrieve information corresponding to operation fields in the transcendental function instruction [the system may include one or more queues for holding instructions (Valentine: para. 0075, etc.) for operations including sines, cosines, multiplications, divisions, exponentials, logarithms, and transcendental functions on each element of multiple vector inputs using a CORDIC architecture (Kulkarni: paras. 0008, 0026, 0037-38, and table 1, etc.)], wherein the controller circuit further comprises an instruction register configured to store the information corresponding to the operation fields in the transcendental function instruction [a decoder is used for decoding instructions received by processing core into control signals (Valentine: paras. 0066-72, 0102, etc.); which requires storing the control signals to be used by the execution circuits; for operations including sines, cosines, multiplications, divisions, exponentials, logarithms, and transcendental functions on each element of multiple vector inputs using a CORDIC architecture (Kulkarni: paras. 0008, 0026, 0037-38, and table 1, etc.)], wherein the controller circuit further comprises a dependency processing circuit configured to determine whether the transcendental function instruction has a dependency relationship with the one or more previously received instructions [dependency conflicts may be detected between instructions (Valentine: paras. 0139-143, etc.) for operations including sines, cosines, multiplications, divisions, exponentials, logarithms, and transcendental functions on each element of multiple vector inputs using a CORDIC architecture (Kulkarni: paras. 0008, 0026, 0037-38, and table 1, etc.)].
While Kulkarni/Valentine teaches that dependency conflicts are checked (see above) it does not explicitly teach where/how it is handled, and thus wherein the controller circuit further comprises a dependency processing circuit configured to determine whether transcendental function instruction has a dependency relationship with the one or more previously received instructions, and wherein the controller circuit further comprises a storage queue module configured to store the transcendental function instruction while the dependency processing circuit is determining whether the transcendental function instruction has the dependency relationship with the one or more previously received instructions.
Loktyukhin teaches decoding instructions into one or more micro-instructions [instructions may be decoded into one or more micro-instructions/micro-ops (paras. 0002, 0075, etc.) including vector instructions (paras. 0053, 0089, etc.)], wherein the controller circuit further comprises a dependency processing circuit configured to determine whether transcendental function instruction has a dependency relationship with the one or more previously received instructions [scheduler logic tracks instructions stored in the queue including dependencies between instructions to determine when an instruction may be scheduled (paras. 0076-79, etc.)], and wherein the controller circuit further comprises a storage queue module configured to store the transcendental function instruction while the dependency processing circuit is determining whether the transcendental function instruction has the dependency relationship with the one or more previously received instructions [scheduler logic tracks instructions stored in the queue including dependencies between instructions to determine when an instruction may be scheduled (paras. 0076-79, etc.)].
Kulkarni/Valentine and Loktyukhin are analogous art, as they are within the same field of endeavor, namely instruction processing.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize scheduling/reordering logic including dependency tracking, taught by Loktyukhin, in the instruction processing system taught by Kulkarni/Valentine.
Loktyukhin provides motivation as [the scheduling logic tracks dependencies between instructions/operands to know when instructions can be scheduled as soon as available (reordered) (paras. 0076-79, etc.)].

As per claim 19, see the rejection of claim 4, above.

As per claim 20, see the rejection of claim 4, above.


Response to Arguments
Applicant's arguments filed 5 May 2022 have been fully considered but they are not persuasive.

Applicant argues that the cited art does not teach “wherein the transcendental function instruction includes one or more register IDs that identify one or more registers configured to store the address of the vector and a length of the vector”.
However, Byrne teaches that vector instructions may specify vector registers, either by the type of instruction specifying a register or using register operands, and may utilize a base address register and stride or vector length (Byrne: col. 7, lines 39-62; col. 9, lines 4-58; etc.) for the (transcendental) instruction operation types of Annamalai; and Valentine teaches that the vector instruction processing may select vector register operands as well as selecting sizes of vector registers used (Valentine: paras. 0093-95, 0099-105, 0145-146, etc.) for the transcendental vector functions of Kulkarni.


Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 1-20 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hatano (US 2013/0246745) – discloses a system including control units for reordering and dependency checking of vector instructions.
Lee (US 2014/0344194) – disclose a system with a machine learning accelerator including a CORDIC unit.
Wiener (US 4,945,505) and O’Donnell (US 4,896,287) – disclose CORDIC systems including MUX/shifters/adders for operating on vectors.
Pandya (US 2003/0034508) and Sima (US 2009/0193384) -- disclose CORDIC systems including MUX/shifters/adders for operating on vectors, and including performing transcendental functions.

The examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE GIROUX/Primary Examiner, Art Circuit 2128